DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/22 has been entered.
 
Status of Action/Status of Claims
	Claims 1, 4, 6-12 are pending in this application. Claims 2-3 and 5 were canceled. Claims 6, 10 and 12 remain withdrawn as being directed to a non-elected invention. Accordingly, claims 1, 4, 7-9, and 11 are being examined in this office action.

Claim Objections
Claims 2-3, 5 are objected to because of the following informalities: These claims have been canceled. However, these claims contain a period and canceled claims should contain no text as per MPEP 714 “ A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented.”  Removing the periods from these claims would obviated the objection. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US8247353 (‘353) in view of Kumari et al. (Int. J. of Plastics Technology, 2011, 15, Abstract only) and Goebelt et al. (US20100029834, from IDS 02/19/21). ‘353 teaches dispersants comprising a dispersant formed from styrene maleic anhydride copolymer reacted with the same polyether monoamines, wherein the dispersant is used in the same amounts as are instantly claimed and wherein the polyether monoamine has the same molecular weights as are instantly claimed, and wherein these dispersants are used in aqueous agricultural formulations comprising the same amounts of dispersant and active agents, specifically pesticides that are instantly claimed. ‘353 merely does not claim the specific ratios of styrene to maleic anhydride contained in the copolymer that are instantly claimed. However, this deficiency in ‘353 is addressed by Kumari and Goebelt. Kumari teaches that the thermal stability of styrene maleic anhydride copolymers decreases with an increase in maleic anhydride content in the copolymer (See abstract) and Goebelt teaches that it was known to use styrene to maleic anhydride ratios of 1:1 to 8:1 to form dispersants which comprise styrene maleic anhydride and which can further comprise polyether monoamines (See [0051]; [0052]; [0040-0042]), and it was known to form dispersants having a solids content of 40% by adjusting with water ([0084]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention’s filing to increase the styrene content of ‘353 to be the claimed ratio of styrene to maleic anhydride of between 6:1 to 8:1 because Kumari teaches that by increasing the styrene content in styrene maleic anhydride copolymers you can increase the thermal stability which would be important for formulations used in agriculture as they are mixed in tanks or routinely stored in areas which are not temperature stabilized and by increasing the thermal stability you can increase the stability of the formulation for use in summers, etc. or for storage under non-controlled conditions and further it would be obvious to optimize the ratios to the claimed ratio and to adjust the solids content to those claimed because as is taught by Goebelt these ratios of styrene to maleic anhydride and solids contents (of 40%) which is about 45% and as such reads on the instantly claimed more than about 45% were known in the art to be useful for forming dispersant SMA polymers, and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The motivation to optimize the ratio of styrene to maleic anhydride in the copolymer comes from a desire to increase the thermal stability of the copolymer as is taught by Kumari and because Goebelt teaches that ratios of styrene maleic anhydride of 1:1 to 8:1 and that diluting the composition to a solids contents of ~40% are useful for forming dispersant polymers. As such, the examiner maintains that the optimization of the styrene to maleic anhydride ratio to be 6:1 to 8:1 and optimization of the solids contents of more than about 45% to less than about 60% as is instantly claimed would have be a routine optimization that one of the ordinary skill in the art would have done in order to produce a more thermally stable styrene maleic anhydride copolymer for use as a dispersant as is taught by ‘353. 

	Claims 1, 3-4, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US8420573 (‘573) in view of Kumari et al. (Int. J. of Plastics Technology, 2011, 15, Abstract only) and Goebelt et al. (US20100029834, from IDS 02/19/21).
‘573 teaches/claims a method of making dispersed agricultural compositions comprising dispersants of the instant claims specifically comprising styrene maleic anhydride copolymer reacted with polyether monoamines which are formulated with pesticides in the same amounts as are instantly claimed and wherein the polyether monoamine has the same properties/molecular weights as are instantly claimed, and wherein these dispersants are used in aqueous agricultural formulations comprising the same amounts of dispersant and active agents, specifically pesticides that are instantly claimed. ‘573 merely does not claim the specific ratios of styrene to maleic anhydride in their method that are contained in the copolymer as instantly claimed. However, this deficiency in ‘573 is addressed by Kumari and Goebelt. Kumari teaches that the thermal stability of styrene maleic anhydride copolymers decreases with an increase in maleic anhydride content in the copolymer (See abstract) and Goebelt teaches that it was known to use styrene to maleic anhydride ratios of 1:1 to 8:1 to form dispersants which comprise styrene maleic anhydride and which can further comprise polyether monoamines (See [0051]; [0052]; [0040-0042]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention’s filing to increase the styrene content of the dispersants used in the method of forming the agricultural compositions of ‘573 to be the claimed ratio of styrene to maleic anhydride of between 6:1 to 8:1 because Kumari teaches that by increasing the styrene content in styrene maleic anhydride copolymers you can increase the thermal stability which would be important for formulations used in agriculture as they are mixed in tanks or routinely stored in areas which are not temperature stabilized and by increasing the thermal stability you can increase the stability of the formulation for use in summers, etc. or for storage under non-controlled conditions and further it would be obvious to optimize the ratios to the claimed ratio because as is taught by Goebelt these ratios of styrene to maleic anhydride and solids contents (of 40%) were known in the art to be useful for forming dispersant SMA polymers. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The motivation to optimize the ratio of styrene to maleic anhydride in the copolymer comes from a desire to increase the thermal stability of the copolymer as is taught by Kumari and because Goebelt these ratios of styrene to maleic anhydride and solids contents (of 40%) which is about 45% and as such reads on the instantly claimed more than about 45% and less than about 60% were known in the art to be useful for forming dispersant SMA polymers. As such, the examiner maintains that the optimization of the styrene to maleic anhydride ratio to be between 6:1 to 8:1 and optimization of the solids contents of more than about 45% to less than about 60% as is instantly claimed would have be a routine optimization that one of the ordinary skill in the art would have done in order to produce a more thermally stable styrene maleic anhydride copolymer for use as a dispersant as is taught by ‘573. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US20070244216), and further in view of Kumari et al. (Int. J. of Plastics Technology, 2011, 15, Abstract only) and Goebelt et al. (US20100029834, from IDS 02/19/21).
Applicant’s claim:
--A dispersant obtained by reaction of a styrene maleic anhydride copolymer having a styrene to maleic anhydride molar ratio of between 6:1 to 8:1 and polyether monoamine represented by the formula 

    PNG
    media_image1.png
    144
    605
    media_image1.png
    Greyscale

Wherein R1 is a hydrocarbyl group, phenyl, and benzyl; X1, X2, X3, are hydrogen, X4 is methyl, and X5, and X6 in each occurrence are independently selected from the group consisting of H, methyl, and ethyl; p is 19, q is 3, and r is any integer between 0 and about 100, including 0; and s is either 0 or 1, and the polyether monoamine is water soluble and wherein the dispersant has a total solids content (%) of less than about 60 and more than about 45. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1 and 4, Stern teaches dispersants which comprise a styrene maleic anhydride copolymer having a styrene to maleic anhydride ratio of 4:1 which is close to the claimed range of 6:1 and wherein the anhydride copolymer is reacted with a polyether monoamine, specifically Jeffamine XTJ-506 which has applicant’s claimed formula wherein applicant’s R1 is CH3, X1 and X2 are H, and the number of ethylene oxide units p is 19, X3 is H, X4 is CH3, the number of PO units which is applicant’s q is 3, r is 0 and s is 0 and wherein the molecular weight of the polyether monoamine is 1000 which reads on the claimed range of about 600 to about 3000 (See Exp-2 on pg. 4). 

Regarding claims 7-8, Stern claims an aqueous agricultural composition which comprises a pesticide and from 0.5 to about 4% of the structurally similar dispersant which reads on the claimed ranges of from about 1% to about 5.5% of the aqueous agricultural composition (see entire document; esp. claims 1, 3, 6, 10, 13, 14; Exp-2 on pg. 4).
	
Regarding claim 9, Stern teaches and claims an aqueous agricultural formulation in which the active agent which is specifically preferred to be an insecticide or fungicide as per claims 10 and 14 which read on the claimed pesticides are present in the aqueous formulation in amount of up to about 50% by weight which reads on the claimed up to about 70% by weight (See entire document; especially claims 10 and 14, also claims 1, 3, 6, and 13; Exp-2 on pg. 4).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, Stern does not specifically teach examples wherein the molar ratio of the styrene to the maleic anhydride is between 6.0:1.0 to 8.0:1.0 and wherein the dispersant has a total solids content (%) of less than about 60 and more than about 40. However, these deficiencies in Stern are addressed by Kumari and Goebelt.
	Kumari teaches that the thermal stability of styrene maleic anhydride copolymers decreases with an increase in maleic anhydride content in the copolymer (See abstract). 
	Goebelt teaches that it was known to use styrene to maleic anhydride ratios of 1:1 to 8:1 to form dispersants which comprise styrene maleic anhydride and which can further comprise polyether monoamines (See [0051]; [0052]; [0040-0042]). Goebelt also teaches adjusting the solids content of the dispersant to be 40% by adding water (e.g. diluting with water), which reads on the claimed total solids content of greater than about 45% and less than about 60% that is instantly claimed because 40% is about 45% (See [0084]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention’s filing to increase the styrene content of Stern to be the claimed ratio of styrene to maleic anhydride of between 6:1 to 8:1 because Kumari teaches that by increasing the styrene content in styrene maleic anhydride copolymers you can increase the thermal stability which would be important for formulations used in agriculture as they are mixed in tanks or routinely stored in areas which are not temperature stabilized and by increasing the thermal stability you can increase the stability of the formulation for use in summers, etc. or for storage under non-controlled conditions. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The motivation to optimize the ratio of styrene to maleic anhydride in the copolymer comes from a desire to increase the thermal stability of the copolymer as is taught by Kumari. As such, the examiner maintains that the optimization of the styrene to maleic anhydride ratio to be between 6:1 to 8:1 as is instantly claimed would have be a routine optimization that one of the ordinary skill in the art would have done in order to produce a more thermally stable styrene maleic anhydride copolymer for use as a dispersant as is taught by Stern. Further, Goebelt teaches that it was known to use the claimed ratios of styrene to maleic anhydride to form dispersant polymers as is discussed above, and it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983); “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
Regarding the limitation that the dispersant has a total solids (%) content of less than about 60 and more than about 45, it would have been obvious to one of ordinary skill in the art to optimize the total solids content of the dispersant to fall within the claimed range, as it was already obvious to form the claimed dispersant having the claimed ratios of styrene to maleic anhydride of between 6.0:1.0 to 8.0:1.0, and because Goebelt teaches that it was known to use styrene to maleic anhydride ratios of 1:1 to 8:1 to form dispersants which comprise styrene maleic anhydride and which can further comprise polyether monoamines and wherein the solids content of the dispersant can be adjusted to 40% by adding/diluting the composition with water. Thus, one of ordinary skill in the art would obviously know to adjust the dispersant to the desired total solids content that lead to an effective and useful dispersant for use in the desired applications, because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, it was already known in the art to adjust the solids content of the SMA containing dispersants (e.g. SMA and polyether monoamine containing dispersants) as is taught by Goebelt and as such it would be obvious to optimize the solids content fall within the claimed range because these ranges were already known to be useful solids contents for SMA dispersants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern, Kumari, and Gobelt as applied to claims 1, 4, and 7-9 above, and further in view of Richards et al. (US20100130678).
Applicant’s claim:
--A pigment, ink or dye formulation comprising the dispersant of claim 1.

Determination of the scope and content of the prior art
(MPEP 2141.01)
The combined references together teach the dispersant and compositions of claims 1, 4, and 7-9 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	The combined references do not teach wherein the claimed dispersant is used in a pigment, ink or dye formulation. However, Stern does teach that their dispersant is useful for formulating agricultural active agents into dispersed formulations. However, this deficiency in the combined references is addressed by Richards.
	Richards teaches that it was known to use dispersants that were graft copolymers of styrene-maleic anhydride reacted with polyetheramines as dispersants for inks and pigments, more specifically wherein the styrene-maleic anhydride was reacted with a polyether monoamine ([0004]; [0034]; Claims 1-10, especially 9-10, 14; [0028-0029]; [0037]; [0046-0054]; suitable sources of polyetheramines are Jeffamine M series which are polyether monoamines of applicant’s claimed formula).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have used the dispersant of Stern, Kumari, and Gobelt having the claimed ratio of styrene to maleic anhydride in the copolymer which is reacted with the claimed polyether monoamines as are taught by Stern to use as a dispersant in ink or pigment formulations because Kumari teaches that the claimed ratios of styrene to maleic anhydride increase the thermal stability of the dispersant and Gobelt teaches that these claimed ratios were already known in the art to be useful for forming styrene maleic anhydride polymer dispersants and Richards teaches that it was known to use the claimed type of dispersant, specifically graft copolymers of styrene-maleic anhydride copolymer which has be reacted with applicant’s claimed polyether monoamines as dispersants for inks. Thus, it would have been obvious to one of ordinary skill in the art to use the claimed dispersants which are of the same type taught by Richards but which now have improved thermal stability to disperse inks as this will afford more stable dispersions which can be stored in storage facilities which are not necessarily temperature controlled and still be able to maintain the dispersion necessary for an effective ink or pigment formulation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the revised grounds of rejection presented herein. Applicants arguments with respect to the 103 and double patenting rejections insofar as they pertain to the revised grounds of rejection are addressed herein. 
Applicants argue that none of the prior art teaches a dispersant obtained from the reaction of a styrene maleic anhydride and a polyether monoamine where the dispersant has a total solids content (%) of less than about 60 and more than about 45. Moreover, while paragraph [0084] in Goebelt et al. teaches adding water to adjust the total solids content, the water is added to a mixture of an SMA copolymer and a comb polymer. The examiner respectfully points out that the claimed dispersant does not exclude water or other solvents from being present to achieve the desired solids content, and further compositions comprising the claimed dispersant which is taught by the combined references do not exclude the addition of comb polymers or other components into the composition. As such, the examiner maintains that it would have been obvious to optimize the solids content of the SMA dispersant because Goebelt teaches that it was known to use styrene to maleic anhydride ratios of 1:1 to 8:1 to form dispersants which comprise styrene maleic anhydride and which can further comprise polyether monoamines and wherein the solids content of the dispersant can be adjusted to 40% by adding/diluting the composition with water. Thus, one of ordinary skill in the art would obviously know to adjust the dispersant to the desired total solids content of more than about 45% to less than about 60% that are instantly claimed in order to provide the most effective and useful SMA dispersant for use in the desired applications, because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, it was already known in the art to adjust the solids content of the SMA containing dispersants (e.g. SMA and polyether monoamine containing dispersants) as is taught by Goebelt and as such it would be obvious to optimize the solids content fall within the claimed range because these ranges were already known to be useful solids contents for SMA dispersants. Applicants argue that the double patenting rejections are unobvious for the same reasons that were previously argued and the examiner respectfully disagrees with these arguments for the reasons which are discussed above in the discussion of the arguments with respect to the 103 rejection.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616